DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 16/834,738.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-8 are directed toward a process (method). Claims 9-16 are directed toward an apparatus (system). Claims 17-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 9 and 17 are directed specifically to the abstract idea of prediction model selection.  
Regarding independent claims 1, 9 and 17, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method, system, and/or non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations comprising: 
for each one of a plurality of trained prediction models, generating, by a computer system having a memory and at least one hardware processor, corresponding predictions for a validation dataset using the trained prediction model, the validation dataset being defined by a plurality of data records, the trained prediction model generating each prediction based on a corresponding one of the plurality of data records; 
selecting, by the computer system, a first trained prediction model from the plurality of trained prediction models for inclusion in an ensemble model set based on a determination that the first trained prediction model generated more correct predictions for the validation dataset than the other trained prediction models in the plurality of trained prediction models; 
adding, by the computer system, the first trained prediction model to the ensemble model set based on the selection of the first trained prediction model; 
removing, by the computer system, the first trained prediction model from the plurality of trained prediction models to form a reduced plurality of trained prediction models based on the selection of the first trained prediction model; 
identifying, by the computer system, one or more remaining data records of the validation dataset for which the selected first trained prediction model generated an incorrect prediction; 
selecting, by the computer system, an additional trained prediction model from the reduced plurality of trained prediction models for inclusion in the ensemble model set based on a determination that the additional trained prediction model generated more correct predictions for the one or more remaining data records than the other trained prediction models in the reduced plurality of trained prediction models; 
adding, by the computer system, the selected additional trained prediction model to the ensemble model set based on the selection of the additional trained prediction model; and 
performing, by the computer system, a function of an online service using the ensemble model set.  

As the underlined claim limitations above demonstrate, independent claims 1, 9 and 17 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal 

Dependent claims 2-8, 10-16, and 18-20 provide further details to the abstract idea of claims 1, 9 and 17 regarding the received data, therefore, these claims include mathematical concepts, mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 9 and 17. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system”, a “memory”, a “hardware processor”, an “online service” (transmitting), a “system”, and a “non-transitory machine-readable medium” embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-8, 10-16, and 18-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system”, a “memory”, a “hardware processor”, an “online service” (transmitting), a “system”, and a “non-transitory machine-readable medium” embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-8, 10-16, and 18-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 9 and 17 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 9 and 17, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Achin et al. (US 2018/0060738 A1).
As per independent Claims 1, 9, and 17, Achin discloses a computer-implemented method (system; non-transitory machine-readable medium embodying a set of instructions that, when executed by at 
for each one of a plurality of trained prediction models, generating, by a computer system having a memory and at least one hardware processor, corresponding predictions for a validation dataset using the trained prediction model, the validation dataset being defined by a plurality of data records, the trained prediction model generating each prediction based on a corresponding one of the plurality of data records (See at least Claim 1, Fig.3 and Para 0101-0103); 
selecting, by the computer system, a first trained prediction model from the plurality of trained prediction models for inclusion in an ensemble model set based on a determination that the first trained prediction model generated more correct predictions for the validation dataset than the other trained prediction models in the plurality of trained prediction models (See at least Fig.3 and Para 0104-0109); 
adding, by the computer system, the first trained prediction model to the ensemble model set based on the selection of the first trained prediction model (See at least Fig.3 and Para 0110-0114); 
removing, by the computer system, the first trained prediction model from the plurality of trained prediction models to form a reduced plurality of trained prediction models based on the selection of the first trained prediction model (See at least Fig.3 and Para 0110-0114);
identifying, by the computer system, one or more remaining data records of the validation dataset for which the selected first trained prediction model generated an incorrect prediction (See at least Claims 15-18, Fig.3 and Para 0110-0114);
selecting, by the computer system, an additional trained prediction model from the reduced plurality of trained prediction models for inclusion in the ensemble model set based on a determination that the additional trained prediction model generated more correct predictions for 
adding, by the computer system, the selected additional trained prediction model to the ensemble model set based on the selection of the additional trained prediction model (See at least Claim 27, Fig.3 and Para 0110-0114); and 
performing, by the computer system, a function of an online service using the ensemble model set (See at least Fig.3, Claim 1, and Para 0167-0168).  
As per Claims 2, 10, and 18, Achin discloses wherein the adding of the selected additional trained prediction model to the ensemble model set is further based on a determination that the selected additional trained prediction model generated a total number of correct predictions for the one or more remaining data records of the validation set that satisfies a threshold value that is independent of corresponding total numbers of correct predictions generated by the other trained prediction models in the reduced plurality of trained prediction models (See at least Claims 25-28, Para 0101-0114).  
As per Claims 3, 11, and 19, Achin discloses removing, by the computer system, the additional trained prediction model from the reduced plurality of trained prediction models based on the selection of the additional trained prediction model to form a further reduced plurality of trained prediction models; identifying, from the one or more remaining data records by the computer system, one or more subsequent remaining data records for which the selected additional trained prediction model generated an incorrect prediction; selecting, by the computer system, another additional trained prediction model from the further reduced plurality of trained prediction models for inclusion in the ensemble model set based on a determination that the other additional trained prediction model generated more correct predictions for the one or more subsequent remaining data records than the other trained prediction models in the further reduced plurality of trained prediction models; and adding, by the computer system, the selected other additional trained prediction model to the 
As per Claims 4, 12, and 20, Achin discloses wherein: the adding of the selected additional trained prediction model to the ensemble model set is further based on a determination that the selected additional trained prediction model generated a total number of correct predictions for the one or more remaining data records of the validation set that satisfies a threshold value that is independent of corresponding total numbers of correct predictions generated by the other trained prediction models in the reduced plurality of trained prediction models; and the adding of the selected other additional trained prediction model to the ensemble model set is further based on a determination that the selected other additional trained prediction model generated a total number of correct predictions for the one or more subsequent remaining data records of the validation set that satisfies a threshold value that is independent of corresponding total numbers of correct predictions generated by the other trained prediction models in the further reduced plurality of trained prediction models (See at least Claims 25-28, Para 0101-0114).  
As per Claims 5 and 13, Achin discloses wherein the function of the online service comprises causing digital content to be displayed on a computing device of a user of the online service, and the ensemble model set is used to select the digital content for display on the computing device of the user (See at least Claim 1 and Para 0167-0168).  
As per Claims 6 and 14, Achin discloses wherein the digital content comprises feed data to be displayed on a page corresponding to the user (See at least Para 0167-0168).  
As per Claims 7 and 15, Achin discloses wherein the digital content comprises one or more recommendations of other users of the online service (See at least Para 0059, 0167-0168).  
As per Claims 8 and 16, Achin discloses wherein the digital content comprises one or more recommendations of online job postings that are accessible via the online service (See at least Para 0059, 0167-0168).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 25, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629